EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert C. Baraona on 21 January 2022.

The application has been amended as follows:

Claim 19: A dispensing system comprising:
a fluid container with an opening;
an actuator pump having a dispensing channel, said actuator pump coupled to the opening;
a selectively detachable diffuser head fitted to and partially held within the dispensing channel, said diffuser head having:
(i) a downward-facing outlet divided into an array of apertures centered and evenly spaced around the periphery of the outlet to divide fluid flowing therefrom,
(ii) a diffuser body,
(iii) one or more connecting bridges connected to the diffuser body and defining the array of apertures,
(iv) a ring secured to at least one of the one or more connecting bridges and extending downwardly and away from the dispensing channel and outlet, and
(v) a central post held concentrically within and aligned along an axis of the flow channel, secured to at least one of the one or more connecting bridges, and spaced apart from the ring to create a flow path therebetween. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JOHN J NORTON/Primary Examiner, Art Unit 3761